UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :
CHENG XIA WANG, CHUNIN ZHANG,                             :                     3/13/2019
JUN QING ZHAO, BAO GUO ZHANG,                             :
ZE JUN ZHANG, GUOYI WANG, TONG                            :
WEI WU, and ZHI QIANG LU, On Behalf of :                          17-CV-00840 (VSB)
Themselves and Others Similarly Situated,                 :
                                                          :       OPINION & ORDER
                                        Plaintiffs,       :
                                                          :
                      - against -                         :
                                                          :
                                                          :
SHUN LEE PALACE RESTAURANT, INC., :
d/b/a SHUN LEE PALACE, T&W                                :
RESTAURANT, INC. d/b/a SHUN LEE                           :
WEST, JOHN HWANG, MICHAEL TONG, :
BIN HU, and WILLIAM HWANG,                                :
                                                          :
                                         Defendants :
                                                          :
--------------------------------------------------------- X

Appearances:

Kibum Byun
John Troy
Troy Law, PLLC
Flushing, New York
Counsel for Plaintiffs

A. Michael Weber
Eli Zev Freedberg
Huan Xiong
Kevin K. Yam
Maayan Deker
Littler Mendelson, P.C.
New York, New York
Counsel for Defendants

VERNON S. BRODERICK, United States District Judge:

        Plaintiffs Cheng Xia Wang, Chunlin Zhang, Jun Qing Zhao, Bao Guo Zhang, Ze Jun

Zhang, Guoyi Wang, Tong Wei Wu, and Zhi Qiang Lu (the “Named Plaintiffs”) commenced the
                                                              1
instant action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., and

New York Labor Law (“NYLL”), N.Y. Lab. Law § 650 et seq., against Defendants Shun Lee

Palace Restaurant, Inc. (“Shun Lee Palace”), T&W Restaurant, Inc. (“Shun Lee West”), John

Hwang, Michael Tong, Bin Hu, and William Hwang (the “Individual Defendants,” and

collectively with Shun Lee Palace and Shun Lee West, “Defendants”). Before me is Defendants’

motion for reconsideration, filed pursuant to Local Civil Rule 6.3. (Doc. 80.) Defendants

request that I reconsider certain elements of the June 28, 2018 Opinion & Order (“June Order”),

in which I granted in part and denied in part Plaintiffs’ motion for conditional certification

pursuant to § 216(b) of the FLSA. (Doc. 79.) Because Defendants have failed to identify

controlling law or data that I overlooked, or intervening law or new evidence, Defendants’

motion for reconsideration is DENIED.

                  Procedural History 1

         The Named Plaintiffs filed their complaint (the “Complaint”) against Defendants for

violations of the FLSA and the NYLL on February 3, 2017. (Doc. 1.) Defendants filed their

answer on April 21, 2017. (Doc. 21.) Between February 3, 2017 and December 19, 2017,

twenty-four parties filed consents to become a party plaintiff under the FLSA. 2 (See Docs. 4–11,

13, 28–31, 32–39, 48, 51, 52.) On February 8, 2018, the Named Plaintiffs filed their motion to

conditionally certify the class. (Doc. 58.) I granted in part and denied in part the motion on June

28, 2018. (Doc. 79.) On July 12, 2018, Defendants filed a motion for reconsideration and a



1
 For purposes of this Opinion & Order, I assume familiarity with the factual and procedural background of the
action, and incorporate by reference the background detailed in my June Order. (Doc. 79.)
2
  These opt-in consents were filed without me first deciding whether conditional certification was warranted, and
thus when Defendants filed a letter motion for leave to file a motion to strike the opt-in notices, I denied the request
and directed the Named Plaintiffs to move for conditional certification of the collective action, which is required as
the first step of conditional certification before any party may move to strike the opt-in notices. See Lynch v. United
Servs. Auto. Ass’n, 491 F. Supp. 2d 357, 368 (S.D.N.Y. 2007).



                                                                2
memorandum of law in support. (Docs. 80–81.) The Named Plaintiffs filed their opposition on

July 26, 2018, (Doc. 84), and Defendants filed their reply on August 2, 2018, (Doc. 85).

                  Applicable Law

         Local Civil Rule 6.3 allows reconsideration or reargument of a court’s order in certain

limited circumstances. 3 The standard for reconsideration “is strict, and reconsideration will

generally be denied unless the moving party can point to controlling decisions or data that the

court overlooked—matters, in other words, that might reasonably be expected to alter the

conclusion reached by the court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995).

A motion for reconsideration is “neither an occasion for repeating old arguments previously

rejected nor an opportunity for making new arguments that could have been previously

advanced.” Associated Press v. U.S. Dep’t of Def., 395 F. Supp. 2d 17, 19 (S.D.N.Y. 2005). Nor

is a motion for reconsideration a time to “advance new facts, issues or arguments not previously

presented to the Court.” Polsby v. St. Martin’s Press, Inc., No. 97 Civ. 690(MBM), 2000 WL

98057, at *1 (S.D.N.Y. Jan. 18, 2000) (internal quotation marks omitted).

         The decision of whether to grant or deny a motion for reconsideration is “within ‘the

sound discretion of the district court.’” Premium Sports Inc. v. Connell, No. 10 Civ. 3753(KBF),

2012 WL 2878085, at *1 (S.D.N.Y. July 11, 2012) (quoting Aczel v. Labonia, 584 F.3d 52, 61

(2d Cir. 2009)). Generally, a party seeking reconsideration must show either “an intervening

change of controlling law, the availability of new evidence, or the need to correct a clear error or

prevent manifest injustice.” In re Beacon Assocs. Litig., 818 F. Supp. 2d 697, 702–03 (S.D.N.Y.



3
  Local Rule 6.3 provides that “[u]nless otherwise provided by the Court or by statute or rule (such as Fed. R. Civ. P.
50, 52, and 59), a notice of motion for reconsideration or reargument of a court order determining a motion shall be
served within fourteen (14) days after the entry of the Court’s determination of the original motion, or in the case of
a court order resulting in a judgment, within fourteen (14) days after the entry of the judgment.” Defendants timely
filed their motion for reconsideration.



                                                               3
2011) (quoting Catskill Dev., L.L.C. v. Park Place Entm’t Corp., 154 F. Supp. 2d 696, 701

(S.D.N.Y. 2001)).

                Discussion

        Defendants request that I reconsider three elements of my June Order by: (1) re-setting

the beginning date of the collective from February 3, 2014 to June 28, 2015; (2) excluding

waiters who worked at Shun Lee West from the collective; and (3) excluding waiters who

worked at Shun Lee Palace from the collective because they are subject to a collective

bargaining agreement. Defendants do not point to an “intervening change of controlling law”

since my June Order, and they do not call my attention to “the availability of new evidence.” Id.

Therefore, Defendants’ motion may only be granted if there is a “need to correct a clear error.”

Id.

                A.       Notice Period

        Defendants request that I reconsider my decision to begin the notice period for the

collective as of February 3, 2014, which is three years prior to the filing of the Complaint.

(Defs.’ Mem. 1, 4–7.) 4 They argue that courts typically begin the notice period on the date three

years prior to the entry of an order granting conditional certification to the collective. See, e.g.,

Cordova v. SCCF, Inc., No. 13CV05665-LTS-HBP, 2014 WL 3512820, at *6 (S.D.N.Y. July 16,

2014). Defendants cannot identify any “controlling decisions” that I “overlooked” in the June

Order, see Shrader, 70 F.3d at 257, because “district courts have discretion, in appropriate cases,

to implement § 216(b) by facilitating notice to potential plaintiffs,” Myers v. Hertz Corp., 624

F.3d 537, 554 (2d Cir. 2010) (internal quotation marks omitted). Even in cases where courts




4
  “Defs.’ Mem.” refers to Defendants’ Memorandum of Law in Support of Their Motion for Reconsideration, dated
July 12, 2018. (Doc. 81.)



                                                          4
have not found that exceptional circumstances warrant tolling, district courts may—and often

do—in their discretion, begin the notice period three years before the complaint is filed

“[b]ecause equitable tolling issues often arise as to individual opt-in plaintiffs [and] challenges to

the timeliness of individual plaintiffs’ actions will be entertained at a later date.” Yap v.

Mooncake Foods, Inc., 146 F. Supp. 3d 552, 565 (S.D.N.Y. 2015) (internal quotation marks

omitted); see also, e.g., Valerio v. RNC Indus., LLC, 314 F.R.D. 61, 74 (E.D.N.Y. 2016); Fa

Ting Wang v. Empire State Auto Corp., No. 14-CV-1491 (WFK)(VMS), 2015 WL 4603117, at

*13 (E.D.N.Y. July 29, 2015) (finding that in light of the possibility that certain potential

collective members “may have good faith arguments for the application of equitable tolling . . .

the remedial purposes of the FLSA are best served by setting the time for both discovery and

notice using the date of the filing of the Complaint,” even though the “Court offer[ed] no opinion

as to the merits of any such future argument”).

           Accordingly, I find that I did not err when I set the notice period as three years before the

filing of the Complaint, and Defendants’ motion for reconsideration on the notice period is

denied.

                    B.       Waiters at Shun Lee West

           Defendants argue that my decision to include the waiters from Shun Lee West in the

conditional collective was based on a misreading of the only affidavit submitted by a waiter, the

affidavit of Named Plaintiff Quek Yeow Yap. 5 (Defs.’ Mem. 8; see also Quek Yao Yap Aff.) 6

Defendants point out that “Quek Yao Yap mentions only working at [Shun Lee Palace]” and




5
    As discussed in the June Order, the other affidavits were submitted by delivery people. (See June Order 10.)
6
 “Defs.’ Mem.” refers to Defendants’ Memorandum of Law in Support of Their Motion for Reconsideration, dated
July 12, 2018. (Doc. 81.) “Quek Yao Yap Aff.” refers to the Affidavit of Quek Yeow Yap in Support of Plaintiffs’
Motion for Conditional Collective Certification, dated February 2, 2018. (Doc. 59-8.)



                                                                5
“only refers to several waiters who worked exclusively at [Shun Lee Palace].” (Defs.’ Mem. 8.)

Defendants are merely “repeating [an] old argument[]” that I “previously rejected,” see

Associated Press, 395 F. Supp. 2d at 19, having offered the same interpretation of Quek Yao

Yap’s affidavit in their memorandum opposing the Named Plaintiffs’ motion for conditional

certification, (Doc. 71, at 10–11 (“Opt-in Yap was only employed at the East Restaurant . . . . He

also does not describe that he was similarly situated to any other category of employees other

than waiters at the East Restaurant.”)). 7

         Defendants’ interpretation overlooks Paragraphs 20–31, which I cited in the June Order,

(see June Order 9), in which Quek Yeow Yap states that he knew other waiters employed by

Defendants were subject to the same unlawful policy because “Defendants told us that all waiters

were paid at the same rate, the subminimum wage for waiters.” (Quek Yao Yap Aff. ¶¶ 20–21.)

Quek Yao Yap did not distinguish between Shun Lee Palace and Shun Palace West when he

stated that Defendants had an unlawful policy, and he stated that he spoke with several waiters

supporting his statement that Defendants did indeed have such a policy. (Quek Yao Yap ¶¶ 24–

31.) Even without a specific reference to Shun Lee West, I found that Quek Yao Yap’s

statements regarding policies held by all Defendants satisfied the Named Plaintiffs’ burden of

making a “modest factual showing” that the waiters at both locations were similarly situated.

See Myers, 624 F.3d at 554 (internal quotation marks omitted). Therefore, Defendants have

failed to meet their burden to demonstrate the need to “correct a clear error” in my June Order,



7
 The Named Plaintiffs submitted a second affidavit from Quek Yao Yap with their reply brief in support of their
motion for conditional certification, in which he states that he worked at Shun Lee West. (Doc. 77-20.) Defendants
argue that the introduction of new evidence with a reply brief was improper, and that I therefore should not consider
Quek Yao Yap’s second affidavit. (Defendants’ Reply Memorandum of Law in Support of Their Motion for
Reconsideration at 5–6 (Doc. 85).) Because I find that Quek Yao Yap’s original affidavit makes a modest factual
showing that the waiters at both locations are similarly situated, I need not consider whether the second affidavit was
appropriately submitted.



                                                               6
and their motion for reconsideration on the inclusion of waiters at Shun Lee West in the

collective is denied. See Beacon Assocs., 818 F. Supp. 2d at 702–03.

               C.      Waiters at Shun Lee Palace

       Defendants ask that I reconsider my decision to include waiters at Shun Lee Palace in the

collective because I “may have overlooked” a part of their argument in their original brief, which

stated that the waiters at Shun Lee Palace “are not eligible to raise FLSA or other wage and hour

claims in court because they are required to abide by the grievance and arbitration process set

forth in the CBA.” (Defs.’ Mem. 9.) In their memorandum opposing the Named Plaintiffs’

motion for conditional certification, Defendants argued that the “waiters . . . at [Shun Lee Palace]

are not similarly situated to anyone else in the putative collective because they are members of a

union and are subject to a CBA.” (Doc. 71, at 14.) Once again, Defendants are impermissibly

repeating old arguments that I have already rejected. See Associated Press, 395 F. Supp. 2d at

19. Even before the Named Plaintiffs filed their motion for conditional certification, Defendants

requested permission to file a motion to strike certain Plaintiffs from the case because they were

subject to a collective bargaining agreement. (Doc. 53.) I instructed Defendants then—and my

view has not changed—that such a motion would not be appropriate until after a collective

action has been certified. (Doc. 54.) Accordingly, Defendants’ motion for reconsideration on

the inclusion of waiters at Shun Lee Palace in the collective is denied.




                                                     7
              Conclusion

       For the reasons stated above, Defendants’ motion for reconsideration is DENIED. The

Clerk of Court is directed to terminate the open motion at Document 80.

SO ORDERED.

 Dated: March 13, 2019
        New York, New York

                                                          ______________________
                                                          Vernon S. Broderick
                                                          United States District Judge




                                                  8
